UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-422 MIDDLESEX WATER COMPANY (Exact name of registrant as specified in its charter) New Jersey (State of incorporation) 22-1114430 (IRS employer identification no.) 1500 Ronson Road, Iselin, NJ08830 (Address of principal executive offices, including zip code) (732) 634-1500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No þ The number of shares outstanding of each of the registrant's classes of common stock, as of May 6, 2011: Common Stock, No Par Value: 15,592,288 shares outstanding. INDEX PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Statements of Income 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Condensed Consolidated Statements of Capital Stock and Long-term Debt 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures of Market Risk 17 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 19 Item 4. Removed and Reserved 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands except per share amounts) Three Months Ended March 31, Operating Revenues $ $ Operating Expenses: Operations and Maintenance Depreciation Other Taxes Total Operating Expenses Operating Income Other Income (Expense): Allowance for Funds Used During Construction Other Income Other Expense ) ) Total Other Income, net Interest Charges Income before Income Taxes Income Taxes Net Income Preferred Stock Dividend Requirements 52 52 Earnings Applicable to Common Stock $ $ Earnings per share of Common Stock: Basic $ $ Diluted $ $ Average Number of Common Shares Outstanding: Basic Diluted Cash Dividends Paid per Common Share $ $ See Notes to Condensed Consolidated Financial Statements 1 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATEDBALANCE SHEETS (Unaudited ) (In thousands) March 31, December 31, ASSETS UTILITY PLANT: Water Production $ $ Transmission and Distribution General Construction Work in Progress TOTAL Less Accumulated Depreciation UTILITY PLANT - NET CURRENT ASSETS: Cash and Cash Equivalents Accounts Receivable, net Unbilled Revenues Materials and Supplies (at average cost) Prepayments TOTAL CURRENT ASSETS DEFERRED CHARGES Unamortized Debt Expense AND OTHER ASSETS: Preliminary Survey and Investigation Charges Regulatory Assets Operations and Developer Contracts Fees Receivable Restricted Cash Non-utility Assets - Net Other TOTAL DEFERRED CHARGES AND OTHER ASSETS TOTAL ASSETS $ $ CAPITALIZATION AND LIABILITIES CAPITALIZATION: Common Stock, No Par Value $ $ Retained Earnings TOTAL COMMON EQUITY Preferred Stock Long-term Debt TOTAL CAPITALIZATION CURRENT Current Portion of Long-term Debt LIABILITIES: Notes Payable Accounts Payable Accrued Taxes Accrued Interest Unearned Revenues and Advanced Service Fees Other TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENT LIABILITIES (Note 7) DEFERRED CREDITS Customer Advances for Construction AND OTHER LIABILITIES: Accumulated Deferred Investment Tax Credits Accumulated Deferred Income Taxes Employee Benefit Plans Regulatory Liability - Cost of Utility Plant Removal Other TOTAL DEFERRED CREDITS AND OTHER LIABILITIES CONTRIBUTIONS IN AID OF CONSTRUCTION TOTAL CAPITALIZATION AND LIABILITIES $ $ See Notes to Condensed Consolidated Financial Statements. 2 Index MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March31, CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation and Amortization Provision for Deferred Income Taxes and Investment Tax Credits Equity Portion of Allowance for Funds Used During Construction (AFUDC) ) ) Cash Surrender Value of Life Insurance ) Stock Compensation Expense 82 85 Changes in Assets and Liabilities: Accounts Receivable Unbilled Revenues Materials & Supplies (3 ) Prepayments ) 11 Accounts Payable ) ) Accrued Taxes Accrued Interest ) ) Employee Benefit Plans 30 Unearned Revenue & Advanced Service Fees 30 10 Other Assets and Liabilities ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Utility Plant Expenditures, Including AFUDC of $62 in 2011, $113 in 2010 ) ) Restricted Cash 61 NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Redemption of Long-term Debt ) ) Proceeds from Issuance of Long-term Debt 7 Net Short-term Bank Borrowings ) Deferred Debt Issuance Expense ) (1 ) Repurchase of Preferred Stock (9
